Citation Nr: 0819191	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical dysplasia.

2.  Entitlement to service connection for bilateral wrist 
repetitive use tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from April 1994 to December 
2003, with undetermined periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VA Regional Office (RO) in Waco, Texas which denied 
entitlement to the benefits sought. 

The veteran was scheduled for a video hearing in May 2008, 
but withdrew her request by letter of May 1, 2008.  The 
veteran's representative notified the Board of her intent; 
attached to that notification is a statement regarding a 
matte not currently before the Board.  It is not clear 
whether this statement pertains to this veteran.  This matter 
is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran is not shown to currently have residuals of 
cervical dysplasia.

2.  The veteran is not shown to currently have bilateral 
wrist repetitive use tendonitis.   


CONCLUSION OF LAW

1.  Residuals of cervical dysplasia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 3.303, 
3.304 (2007).  

2.  Bilateral wrist repetitive use tendonitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in January 2004.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned if service connection 
were granted in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.


Entitlement to Service Connection for Residuals of Cervical 
Dysplasia

A review of service medical records indicates that the 
veteran was diagnosed with cervical dysplasia in September 
1996.  A loop electrosurgical excision procedure (LEEP) was 
conducted.  Service medical records do not indicate any 
complications from the procedure.  

A review of post-service medical records currently before the 
Board does not indicate that the veteran has been treated 
for, or diagnosed with, cervical dysplasia since leaving 
military service.  

A VA gynecological examination was conducted in January 2004.  
By history, the veteran reported a 1996 PAP smear that 
detected a high-grade squamous intraepithelial lesion that 
resulted in a LEEP procedure.  PAP smears since the 
procedure, until the last PAP smear in 2003, were negative.  
Physical examination of the veteran was normal and the 
examiner's diagnosis was status post LEEP procedure for 
cervical dysplasia in 1996.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon a review of the above the Board finds that the 
evidence in this matter does not support a finding of service 
connection for residuals of cervical dysplasia.  
Specifically, the evidence does not indicate that the veteran 
has a current disability in the form of cervical dysplasia, 
or has a current disability residual to cervical dysplasia.  
Absent a current disability, a finding of service connection 
is not warranted.  


Entitlement to Service Connection for Bilateral Wrist 
Repetitive Usage Tendonitis

The veteran submitted a statement in August 2004 and stated 
that she was treated for wrist tendonitis sometime during 
1999-2000 at Ft. Hood, Texas.  A thorough review of service 
medical records does not indicate that the veteran was 
treated for problems with her wrists during active service.  

A review of the post-service medical records currently before 
the Board does not indicate that veteran has been treated for 
problems with her wrists since leaving military service.  

A VA examination was conducted in February 2004.  The veteran 
reported bilateral pain in the volar wrists without swelling 
or redness.  The veteran stated that this symptom occurred on 
and off when she was doing a lot of typing, but now that she 
was no longer doing a lot of typing the condition had 
resolved.  The examiner noted that the veteran currently had 
no complaint of any pain or disability in the wrists or 
hands.  

As stated above, to prove service connection, the record must 
contain medical evidence of a current disability.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  Based upon a review of the above the Board finds 
that the evidence in this matter does not support a finding 
of service connection for bilateral wrist repetitive 
tendonitis.  The record does not demonstrate that the veteran 
has, or has ever had, a current disability in the form of 
wrist tendonitis.  Absent medical evidence of a current 
disability, a finding of service connection is not warranted.  



ORDER

Service connection for residuals of cervical dysplasia is 
denied.  

Service connection for bilateral wrist repetitive use 
tendonitis is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


